Case 4:15-cr-20312-LVP-MJH ECF No. 24 filed 07/08/20          PageID.194    Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                     Criminal Case No. 15-20312
v.                                                   Honorable Linda V. Parker

ANTHONY MICHAEL JELINEK,

               Defendant.
_________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
     REDUCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i) (ECF NO. 13)

      Presently before the Court is Defendant Anthony Michael Jelinek’s Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (ECF No. 13.) In

December 2014, Defendant entered the storage room of a hotel that he did not have

permission to access in Greenville, Texas, stealing a semi-automatic firearm and

magazines for the rifle. (ECF No. 7 at Pg. ID 19.) Defendant subsequently plead

guilty to one count of felon in possession of a firearm in violation of 18 U.S.C. §§

922(g)(1), (id. at Pg. ID 18), and was sentenced to 84 months of imprisonment, (ECF

No. 10 at Pg. ID 61). Defendant now seeks compassionate release in light of the

novel coronavirus (COVID-19).

      A defendant may move for compassionate release under § 3582(c)(1)(A) only

after “fully exhaust[ing] all administrative rights to appeal a failure of the Bureau of
Case 4:15-cr-20312-LVP-MJH ECF No. 24 filed 07/08/20            PageID.195    Page 2 of 6




Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” § 3582(c)(1)(A). Under the statute, a court may reduce a defendant’s term

of imprisonment “after considering the factors set forth in [18 U.S.C.] section

3553(a) to the extent they are applicable, if it finds that . . . extraordinary and

compelling reasons warrant such a reduction . . . and that a reduction is consistent

with applicable statements issued by the Sentencing Commission[.]” 18 U.S.C.

§ 3582(c)(1)(A)(i). Here, the Government concedes that “Jelinek has a qualifying

medical condition.” (ECF No. 17 at Pg. ID 141 (mentioning Defendant’s aortic valve

replacement)); see also (ECF No. 13 at Pg. ID 80 (discussing Defendant’s two open

heart surgeries, one of which occurred while in custody and both of which involved

aortic heart value replacements).) The Government also concedes that “Jelinek has

properly exhausted his administrative remedies.” (ECF No. 17 at Pg. ID 132.)

      The factors set forth in 18 U.S.C. § 3553(a) include a defendant’s history and

characteristics; the nature and circumstances of the crimes; due consideration of the

seriousness of the crimes; promoting respect for the law; providing just punishment;

affording adequate deterrence; protecting the public from further crimes by the

defendant; and providing him with any necessary correctional services and treatment.

See 18 U.S.C. § 3553(a).




                                             2
Case 4:15-cr-20312-LVP-MJH ECF No. 24 filed 07/08/20         PageID.196    Page 3 of 6




      Defendant’s presentence report reflects a lengthy history of criminal behavior,

including convictions for petty theft, assault and battery, malicious destruction of

property, driving while license suspended, criminal trespassing, possession and use of

controlled substances, and domestic violence. In addition, Defendant’s instant

offense was serious and involved the possession of a firearm.

      While Defendant’s criminal history is extensive, apart from the instant offense,

each of his prior convictions took place more than eleven years ago. The majority of

Defendant’s convictions are misdemeanors or convictions for which he received a

misdemeanor sentence. The Court also notes and considers that Defendant began

using heroin at 28 years of age and—by his own admission—used it on a daily basis

between 2002 and 2009. The most serious of his convictions took place during this

time period. Pre-Trial Services opined that much of Defendant’s criminal history

appears to be fueled by his drug use. Finally, the Court considers the fact that, per

Defendant’s Presentence Investigation Report, Defendant’s substance abuse history

has been categorized as a “moderate disorder” by the Texas Christian University

Drug Screen.

      While it is possible that Defendant may commit additional crimes if released,

Defendant has displayed signs of rehabilitation during his most recent incarceration.

Defendant has participated in (i) an anger management courses; (ii) a victim impact

class; (iii) a “Relapse Prevention/Triggers Workshop”; (iv) a business management

                                           3
Case 4:15-cr-20312-LVP-MJH ECF No. 24 filed 07/08/20         PageID.197    Page 4 of 6




resume class; (v) parenting classes; (vi) the “M.E.N of Influence” program, and (vii)

has participated and served as a mentor in a non-residential, six-month drug treatment

program. (ECF No. 13 at Pg. ID 70-71.) In addition, it appears Defendant has been

disciplined only three times during his five years of incarceration, though all three

infractions involved the use or possession of controlled substances. (ECF Nos. 19-1,

19-2.)

         Defendant’s brother, Tom Jelinek, declared that, upon Defendant’s release, he

will house Defendant at his home in Fenton, Michigan, subject to any conditions and

restrictions imposed by the Court and federal authorities. Moreover, Defendant has

served over five of his seven-year sentence, and is two months away from his

“hal[f]way house release date” of September 3, 2020 and eight months away from his

projected release date of March 26, 2021. (ECF No. 13 at Pg. ID 80, 106.) The

sentence that Defendant has served, combined with the period of supervised release

that will follow, appropriately “reflect[s] the seriousness of the offense,” “promote[s]

respect for the law,” and “provide[s] just punishment for the offense.” 18 U.S.C. §

3553(a). Moreover, any risk posed by Defendant’s release can be mitigated by his

conditions of release, which will include 24-hour home confinement (with electronic

monitoring) for six months, as well as mandatory drug testing and cognitive behavior

therapy as approved by the assigned probation officer.




                                            4
Case 4:15-cr-20312-LVP-MJH ECF No. 24 filed 07/08/20           PageID.198    Page 5 of 6




      Finally, the Court concludes that—for the reasons discussed above—the policy

statements issued by the Sentencing Commission even before the passage of the First

Step Act include provisions broad enough to cover the circumstances argued by

Defendant. See U.S.S.G. § 1B1.13 (“[T]he Court may reduce a term of imprisonment

. . . if . . . the court determines that [] extraordinary and compelling reasons warrant

the reduction . . . [and] [t]he defendant is not a danger to the safety of any other

person or to the community. . . .”).

      In light of the Defendant’s risk of severe illness if he contracts COVID-19 and

his conduct while incarcerated, though releasing Defendant is not without risk, the

Court concludes that a reduction of his sentence is appropriate. Defendant should

understand that the Probation Office will monitor him while on home confinement

and supervised release: The Court will not hesitate to recommit him to prison should

he go astray.

                                    CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 13) is GRANTED. Defendant shall be

released no later than Tuesday, July 14, 2020, and shall reside at his brother’s

residence in Fenton, Michigan, where Defendant shall remain in self-quarantine for

14 days. Defendant shall notify the Probation Department for the Eastern District of

Michigan within 24 hours of his arrival at his brother’s residence, and is directed to

                                            5
Case 4:15-cr-20312-LVP-MJH ECF No. 24 filed 07/08/20       PageID.199    Page 6 of 6




follow the instructions of the assigned probation officer. For six months following

his release from custody, Defendant shall be placed under 24-hour home

incarceration. This period shall be followed by two years of supervised release.

      Defendant’s 24-hour home incarceration will be enforced by location

monitoring, using technology to be determined by the Probation Department. All

requests to leave from the residence must be approved by the Probation Department

in advance. Upon his release from custody, Defendant will be subject to the same

conditions of supervised release imposed in his original sentence, which include

mandatory drug testing and cognitive behavior therapy as approved by the assigned

probation officer.

      Upon the entry of this Order, defense counsel shall immediately contact the

Probation Department to coordinate and facilitate enforcement of Defendant’s

electronic monitoring and other release conditions.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: July 8, 2020




                                          6
